Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 2/22/2022. As directed, claims 1 and 9 were amended. Claims 5 and 13 were previously cancelled. Accordingly, claims 1-4, 6-12, and 14-16 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 5, replace “a plurality types of obstacle, driving algorithm of a plurality of autonomous driving devices and the characteristic information” with --a plurality of types of obstacle, and driving algorithms of a plurality of autonomous driving devices wherein the characteristic information--
claim 9, line 9, replace “and driving algorithm of a plurality of autonomous driving devices” with --and driving algorithms of a plurality of autonomous driving devices--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, Examiner deems a method for driving an autonomous driving device, the method comprising: driving the autonomous driving device along a predetermined driving route; sensing an external object; based on the sensed external object being sensed as an obstacle with a possibility of collision with the autonomous driving device, receiving driving information of the external object; identifying whether the external object has an autonomous driving function based on the driving information of the external object and driving algorithms of a plurality of autonomous driving devices; based on identifying that the external object has the autonomous driving function, identifying an autonomous driving algorithm of the external object based on at least the moving characteristic information of the external object; changing at least one of a velocity or a direction of the autonomous driving device based on at least the identified autonomous driving algorithm of the external object; based on identifying that the external object does not have the autonomous driving function, identifying a moving characteristic comprising at least one of a moving speed of the external object, a moving direction of the external object, or a reaction velocity of the external object; and changing at least one of a velocity or a direction of the autonomous driving device based on at least the identified moving characteristic to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include identifying whether the external object has an autonomous driving function based on the driving information of the external object and driving algorithms of a plurality of autonomous driving devices; and based on identifying that the external object has the autonomous driving function, identifying an autonomous driving algorithm of the external object based on at least the moving characteristic information of the external object. 
Claims 2-4 and 6-8, and 10-12 and 14-16 depend from claims 1 and 9, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669